IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JEANETTE STOFLETH, an                          )        No. 83183-6-I
individual,                                    )
                                               )
                       Appellant,              )
                                               )        DIVISION ONE
                       v.                      )
                                               )
KRISTINA COSGRAVE and “JAMIE                   )
DOE,” and the marital community                )        UNPUBLISHED OPINION
compromised thereof; 733                       )
LAKESIDE CONDOMINIUM                           )
ASSOCIATION, a non-profit                      )
corporation,                                   )
                   Respondents.                )
                                               )

      MANN, J. — Jeanette Stofleth sued Kristina Cosgrave and the 733 Lakeside

Condominium Association (Lakeside) for personal injury resulting from a car/pedestrian

crash. Stofleth appeals the trial court’s order granting summary judgment and

dismissing Stofleth’s claim against Lakeside. Stofleth contends that the trial court erred

in concluding her claim was insufficiently supported by evidence. We affirm.

                                               FACTS

      On June 12, 2019, Stofleth left her condominium on the low level of the building

to walk to an adjacent city park. The main access to the park is on the street level, Lake




         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83183-6-I/2


Street S. Stofleth intended to access an adjacent park by cutting through the parking

garage and then using a shortcut through an area of foliage and mulch separating the

park from the lower level of the parking garage. At the same time, Cosgrave was

entering the parking garage and driving down the one-way garage ramps. As Cosgrave

rounded a corner, she struck Stofleth causing serious injury to Stofleth’s leg and hip.

       Stofleth also owns a vehicle and drove it often to and from the parking garage

and regularly crossed paths with pedestrians.

       Lakeside was constructed around 1968 and the City of Kirkland approved the

construction plans. Stofleth hired Gary Norris as an expert witness to assess

Lakeside’s potential fault. Norris is a civil engineer with over 35 years of experience.

His experience includes reviewing projects for code compliance and compliance to

general safety guidelines. Norris testified that he visited the property twice, November

20, 2019, and March 25, 2020. Norris did not measure any sight lines, take notes, or

draw diagrams during his visits to the property. Norris took four photographs of the

parking garage that are included in his written report. Norris’s photographs do not

include the site of the accident.

       It is undisputed that the building did not violate any code requirements related to

the parking garage that were in effect when the garage was constructed. Lakeside has

had no substantial construction that would require compliance with recent building

codes. Norris testified that Lakeside failed to provide a parking lot circulation pattern

that would minimize or eliminate conflicts between pedestrians and vehicles. He

testified, however, that the garage forces the vehicle traffic to flow in a specific direction

by default because of how the building was constructed. Lakeside’s expert stated that

                                           -2-
No. 83183-6-I/3


vehicle traffic was directed in the parking garage with one-way aisles and ramps leading

to and from the street and that nothing is unusual about the layout of the parking and

pedestrian access to cars within the lower level of the parking garage.

       Norris testified that a pedestrian walkway was required throughout the parking

garage to the main building; however, he also testified that this requirement was in the

current Kirkland Zoning Code which does not apply to Lakeside. Norris also testified

that Lakeside failed to provide mirrors or electronic detection devices for parking

garages with “sight distance” constraints. There is no code requirement for using

mirrors, electronic detection, or notification devices in a parking garage.

       Stofleth filed suit arguing that Lakeside was “negligent in the design,

construction, and maintenance” of the garage by (1) failing to provide for adequate sight

lines; (2) failing to provide for designated pathways; (3) failing to provide safety

measures such as mirrors or electronic detection systems; (4) failing to adequately

route traffic in a way safe for pedestrians; (5) failing to construct, maintain, and monitor

a parking lot in a reasonably safe condition and manner for ordinary use; (6) failing to

inspect the parking garage for unsafe conditions; and (7) by other acts of negligence to

be determined in discovery. Lakeside moved for summary judgment arguing that no

evidence supported a breach of duty by Lakeside. The trial court granted Lakeside’s

motion.

       Stofleth appeals.




                                           -3-
No. 83183-6-I/4


                                        ANALYSIS

       We review a ruling on summary judgment de novo. Strauss v. Premera Blue

Cross, 194 Wn.2d 296, 300, 449 P.3d 640 (2019). On review, the appellate court

engages in the same inquiry as the trial court. Cary v. Mason County, 173 Wn.2d 697,

272 P.3d 194 (2012). Summary judgment is appropriate when there is no genuine

issue of material fact and the moving party is entitled to judgment as a matter of law.

CR 56(c); Ranger Ins. Co. v. Pierce County, 164 Wn.2d 545, 552, 192 P.3d 886 (2008).

“A genuine issue of material fact exists where reasonable minds could differ on the facts

controlling the outcome of the litigation.” Ranger Ins. Co., 164 Wn.2d at 552.

       Stofleth argues that summary judgment was improper because there were

sufficient facts to support the notion that Lakeside was negligent in the design,

construction, and maintenance of the garage by failing to (1) provide for adequate sight

lines, (2) provide for designated pathways, and (3) provide safety measures such as

mirrors or electronic detection systems. We disagree.

       To establish a claim for negligence, the plaintiff must prove “(1) the existence of a

duty owed to the complaining party; (2) a breach thereof; (3) a resulting injury; and (4) a

proximate cause between the claimed breach and resulting injury.” Pedroza v. Bryant,

101 Wn.2d 226, 228, 677 P.2d 166 (1984). The moving party may support its motion

for summary judgment by challenging the sufficiency of the plaintiff’s evidence on any

material issue. Las v. Yellow Front Stores, Inc., 66 Wn. App. 196, 198, 831 P.2d 744

(1992). If the claimant fails to show the existence of an element essential to that party’s

case and on which that party will bear the burden of proof at trial, then the moving party



                                          -4-
No. 83183-6-I/5


is entitled to judgment as a matter of law and the trial court should grant the motion.

Young v. Key Pharm., 112 Wn.2d 216, 225, 770 P.2d 182 (1989).

       Norris claimed that Lakeside breached its duty of care because it failed to

provide for adequate sight lines, provide for designated pathways, and provide safety

measures such as mirrors or electronic detection systems. But Stofleth fails to present

adequate evidence to establish Lakeside’s duty to complete these actions.

       First, the building and zoning codes in effect when Lakeside was constructed

apply in this case. Lakeside’s parking garage complies with the building and zoning

codes in effect when it was constructed. Thus, there are no specific sight line, mirror or

electronic detection system, or pedestrian crosswalk requirements. Second, Stofleth

failed to establish a specific duty for Lakeside to adequately route traffic in the parking

garage. Stofleth and Norris explained there was only one route that vehicles could

travel in the parking garage. Stofleth herself drove in and out of the garage daily, and

Lakeside advised her of the way traffic was routed into and out of the garage. There is

no specific duty to route traffic in a different manner.

       While our review is de novo, the trial court accurately explained the issue:

       But the critical question would be, where does the duty come from to do
       those things? It’s not in the code. There’s no evidence in the record that
       there’ve ever been a similar incident in the past that would put Lakeside
       on notice that there was a problem to be addressed that might lead to a
       duty to correct along the lines that you and Mr. Norris are suggesting.
       Absent that, where does the duty come from?

       An owner of a building has a general duty to provide a safe premises.

Fredrickson v. Bertolino’s Tacoma, Inc., 131 Wn. App. 183, 189, 127 P.3d 5 (2005).

The duty of care the possessor or property owes is based on the common law


                                           -5-
No. 83183-6-I/6


classification of the person as an invitee, a licensee, or a trespasser. Assuming, without

deciding, that Lakeside owed Stofleth the highest duty of care as an invitee, she failed

to carry her burden on summary judgment to show that there were disputed issues of

material fact. Lakeside is liable to an invitee if Lakeside: knows or by exercise of

reasonable care would discover the condition and should realize that it involves an

unreasonable risk of harm to the invitee; should expect that the invitee will not discover

or realize the condition, or will fail to protect themselves against it; and fails exercise

reasonable care to protect the invitee from the danger. Kamla v. Space Needle Corp.,

147 Wn.2d 114, 125-26, 52 P.3d 472 (2002) (citing RESTATEMENT (SECOND) OF TORTS §

343 (AM. LAW INST. 1965)).

       Stofleth relies on Boeing Co. v. State, 89 Wn.2d 442, 446, 572 P.2d 8 (1978), to

argue that there may be a duty to implement technology even if not required by law. In

Boeing, the court found that the State had a duty to implement technology to alert

drivers that there was insufficient clearance for the vehicles under an underpass. The

court explained, “[w]e acknowledge this [lack of duty] to be the general rule. However,

there are extraordinary situations which may call for extraordinary measures in the

exercise of reasonable care.” Boeing, 89 Wn.2d at 447. The circumstances that

created a heightened duty in Boeing are distinguishable. First, the State was operating

and maintaining the safety of a public roadway, not a private parking garage. Second,

the State was on notice that the underpass was unsafe:

       [T]he respondent’s evidence showed a past history of frequent accidents
       in spite of warning signs posted. It further showed the appellant’s
       awareness of the need for a more effective warning system and that in
       other similar circumstances governmental bodies had devised warning
       systems to meet the problem. This evidence was sufficient to take to the

                                            -6-
No. 83183-6-I/7


       jury the question whether the appellant exercised reasonable care under
       the circumstances.

Boeing, 89 Wn.2d at 448.

       Unlike Boeing, here, the Lakeside private parking garage existed for 50 years

without a single prior accident like this one. Stofleth offers no evidence that Lakeside

knew, or with reasonable care would discover the condition, or realize it involved an

unreasonable risk to people walking through the garage.

       Stofleth also cites Ruff v. King County, 125 Wn.2d 697, 887 P.2d 886 (1995), for

the proposition that mirrors or warning signs were necessary. In Ruff, our Supreme

Court acknowledged that the duty to maintain a county road in a reasonably safe

condition may require the posting of warning signs, but only where the conditions made

the road inherently dangerous. 125 Wn.2d at 705. The Supreme Court affirmed the

trial court’s summary judgment for King County because the plaintiff failed to present

evidence that the public roadway was inherently dangerous or deceptive. Ruff, 125

Wn.2d at 706-07. The plaintiff relied instead on expert testimony by a transportation

engineering expert, who asserted that the roadway was an “unreasonably dangerous

condition ‘[b]ecause all roadways can be hazardous’ . . . [and] based his conclusion on

what he stated as ‘deficiencies relative to the industry standards.’” Ruff, 125 Wn.2d at

706 n.5. The court disregarded this expert stating that it “cannot find negligence based

upon speculation or conjecture.” Ruff, 125 Wn.2d at 706.

       Like Ruff, Stofleth failed to present evidence to show that the parking garage was

inherently dangerous except testimony from her expert, Norris. While Norris contended

that the garage could be safer with modifications, he did not claim this area of the


                                          -7-
No. 83183-6-I/8


parking garage was inherently dangerous or hazardous. Norris’s opinion that the lack of

a pedestrian walkway, mirror, or electronic detection system caused her injuries is

speculative opinion.

      Stofleth failed to present evidence creating a genuine issue of material fact that

Lakeside knew, or by exercise of reasonable care would have discovered the

dangerous condition and realized that it involved an unreasonable risk of harm.

Summary judgment and dismissal of Lakeside was appropriate.

      Affirmed.




WE CONCUR:




                                         -8-